            Case 2:20-cv-02538-DB Document 5 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVIS RAY THOMPSON,                                 No. 2:20-cv-2538 DB P
12                         Plaintiff,
13             v.                                          ORDER
14    KATHLEEN ALLISON, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983, together with a request to proceed in forma pauperis. In his complaint, plaintiff

19   alleges violations of his civil rights by defendants. The alleged violations took place while

20   plaintiff was incarcerated at North Kern State Prison located in Kern County, which is part of the

21   Fresno Division of the United States District Court for the Eastern District of California. See

22   Local Rule 120(d).

23            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

24   division of a court may, on the court’s own motion, be transferred to the proper division of the

25   court. Therefore, this action will be transferred to the Fresno Division of the court. In light of

26   1996 amendments to 28 U.S.C. § 1915, this court will not rule on plaintiff’s request to proceed in

27   forma pauperis.

28   ////
                                                          1
           Case 2:20-cv-02538-DB Document 5 Filed 01/04/21 Page 2 of 2


 1             Good cause appearing, IT IS HEREBY ORDERED that:

 2             1. This court has not ruled on plaintiff’s request to proceed in forma pauperis;

 3             2. This action is transferred to the United States District Court for the Eastern District of

 4   California sitting in Fresno; and

 5             3. All future filings shall reference the new Fresno case number assigned and shall be

 6   filed at:
                                    United States District Court
 7                                  Eastern District of California
                                    2500 Tulare Street
 8                                  Fresno, CA 93721
 9   Dated: January 4, 2021
                                                                     /s/DEBORAH BARNES
10                                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/thom2538.22
21

22

23

24

25

26

27

28
                                                               2
